Citation Nr: 0113738	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision of 
the Committee on Waivers and Compromises (Committee) of the 
Winston-Salem, North Carolina RO.


REMAND

The evidence of record shows that by letter dated in 
September 1994, the veteran was awarded nonservice-connected 
pension benefits, at the housebound rate, effective April 1, 
1994, on the basis that his countable income, consisting of 
"other retirement" benefits, did not exceed the maximum 
annual limit.  By letter dated in June 1998, the RO notified 
the veteran that his pension benefits were terminated, 
effective January 1, 1997, on the basis that his countable 
income was actually more than what the RO was originally led 
to believe because he and his dependent child also received 
Social Security disability benefits in 1997.  This 
retroactive termination created an overpayment of $8,417.  
The veteran requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  

The Committee in October 1998 denied the veteran's claim for 
waiver of recovery of an overpayment in the amount of $8,417; 
it was noted that the decision was limited to the overpayment 
created during the period from January 1997 through May 1998.  
The Committee found no fraud, misrepresentation, or bad faith 
on the part of the veteran, but found that he was at fault in 
the creation of the debt and that failure to collect the debt 
would result in unjust enrichment.  

Also at that time, by letter dated in October 1998, the RO 
notified the veteran that his pension benefits were 
terminated, effective April 1, 1994, based on a letter from 
the Social Security Administration that revealed that the 
veteran had been in receipt of Social Security disability 
benefits as early as March 1993.  This retroactive 
termination created an additional overpayment, in the amount 
of $20,087, representing benefits overpaid during the period 
from April 1, 1994 through December 1996.  The veteran was 
advised of this reduction, but it is not clear whether he was 
ever told of the creation of a large, additional overpayment, 
or provided information concerning his right to request 
waiver of recovery of the debt.  During the time period 
concerned, various communications were received from him 
pertaining to his outstanding overpayment and the termination 
of his award of pension benefits.  It was noted in June 1999 
that this second debt would be referred to the Committee; 
however a formal decision of the Committee addressing the 
matter of the overpayment of pension during the period from 
April 1, 1994 through December 31, 1996 is not of record.  
Subsequently, by letter dated in February 2000, the RO 
notified the veteran that pension benefits were reinstated 
for the period from April 1, 1994 to September 30, 1994, 
albeit at a lesser rate than previously paid, based on 
recently submitted income information for that period.  
Therefore, the net effect was to reduce the overpayment 
created during earlier period, that is, prior to January 1, 
1997.  

An April 2000 statement of the case (SOC) states that the 
amount of the overpayment at issue is $25,936.  Such amount 
is the total of the earlier debt of $8,417 (for the period 
from January 1997 through May 1998) and the amount of $17,519 
(for the period from April 1994 through December 1996).  
There is of record a paid and due audit but such does not 
take into account the reinstatement of pension benefits, 
although at a lower rate than previously paid, for the 
several month period beginning in April 1994.  The veteran 
questions the amount of the overpayment, on the basis that he 
did not receive such a large sum of VA pension benefits.  The 
RO should provide him a copy of the paid and due audit, 
updated to reflect the later adjustment, in order to address 
the veteran's question of this matter.  

The absence of a formal Committee determination concerning 
the large overpayment created during the earlier period 
raises additional due process concerns.  As noted above, the 
October 1998 Committee decision, covering the later 
overpayment period, was premised on a finding that recovery 
would not violate the principle of equity and good 
conscience.  The April 2000 SOC, which purported to address 
both overpayments, states that the veteran's "failure to 
timely and accurately report changes in his income constitute 
misrepresentation and bad faith on his part and preclude 
waiver of his overpayment."  The Board finds that the 
Committee must clarify under what basis the veteran's request 
for waiver was denied, that is, either under the equity and 
good conscience standard which contemplates several elements 
to include fault and unjust enrichment, or under one of the 
elements that automatically precludes the granting of waiver-
fraud, misrepresentation, or bad faith.  Furthermore, if the 
April 2000 is meant as a substitution for a formal Committee 
decision, as pertains to the first overpayment period, 
running from April 1994 through December 1996, the veteran 
has not been fully afforded his due process rights.  

Moreover, according to 38 C.F.R. § 19.29, a statement of the 
case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination, and 
the determination and reasons for the determination of the 
agency of original jurisdiction with respect to which 
disagreement has been expressed.  In the present case, it is 
evident that the April 2000 SOC is inadequate as it does not 
contain a summary of the laws and regulations pertaining to 
waiver of recovery of overpayments.

Furthermore, the record shows that the veteran most recently 
submitted a financial status report in 1999.  It would be 
useful to obtain a current financial status report to 
determine if the veteran's circumstances have changed since 
1999.  In this regard, the Board emphasizes again that the 
claim for waiver of recovery of the overpayment of $8,417 was 
denied on the basis of equity and good conscience.

On a final note, prior to adjudicating the veteran's claim, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action:

1.  The RO should provide the veteran a 
copy of an updated paid and due audit, 
covering the entire period of the 
overpayment herein at issue, beginning 
April 1, 1994 through May 31, 1998, in 
the calculated amount of $25,936.  A copy 
of the audit report must be associated 
with the claims folder. 

2.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the Committee should review the 
issue of entitlement to waiver of 
recovery of an overpayment of improved 
pension benefits for the entire 
overpayment period and issue a formal 
determination.  If the claim continues to 
be denied, it should be specifically 
stated for the record whether the basis 
for the denial was a finding of fraud, 
misrepresentation or bad faith or whether 
the denial was based on the equity and 
good conscience standard.  Notification 
should be provided to the veteran.  In 
the event the determination remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. §§ 1.963, 
1.965 (2000), and a discussion of how 
each of the elements in these laws and 
regulations affected the RO's 
determination.  The veteran should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


